                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )    Case No. 1:18-cr-114
v.                                                  )
                                                    )    Judge Travis R. McDonough
SARAH RAITCH                                        )
                                                    )    Magistrate Judge Christopher H. Steger
                                                    )


                                              ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

93) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

to a lesser-included offense of Count One of the twenty-count Indictment; (2) accept Defendant’s

guilty plea to a lesser-included offense of Count One of the twenty-count Indictment; (3)

adjudicate Defendant guilty of conspiracy to distribute and possess with intent to distribute five

grams or more of methamphetamine (actual) and fifty grams or more of a mixture and substance

containing methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(B) and 846; and (4) order that Defendant remain in custody until further

order of this Court or sentencing in this matter.

       Neither party has filed objections to Magistrate Judge Steger’s report and

recommendation. After reviewing the record, the Court agrees with Magistrate Judge Steger’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Doc. 93) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

as follows:
1. Defendant’s motion to withdraw her not-guilty plea to a lesser-included offense of Count

   One of the twenty-count Indictment is GRANTED;

2. Defendant’s plea of guilty to a lesser-included offense of Count One of the twenty-count

   Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with

   intent to distribute five grams or more of methamphetamine (actual) and fifty grams or

   more of a mixture and substance containing methamphetamine, a Schedule II controlled

   substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846; and

4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place on May 3, 2019, at 2:00 p.m. before the

   undersigned.

   SO ORDERED.


                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
